DETAILED ACTION
This office action is in response to application with case number 17/168,352 (DIV. of Application No. 16/196396, which is now Patent No. 10,955,248 B2), filed on 02/05/2021 in which claims 1-8 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority of provisional patent application No. 62/589,718, filed on 11/22/2017.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/05/2021 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Specification
The disclosure is objected to because of the following informalities:
Paragraph ¶[0037] Ln. 2 recites “In executing the first”. It seems to be a typographical error that should be removed. 
Appropriate correction is required.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites “at least of the plurality of venue maps” in Ln. 7. It should be “at least one of the plurality of venue maps”. 
Claim 1 recites “structure,” in Ln. 12. It should be “structure;”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) because:
Claim 1 recites the limitations “the programming instructions stored in the memory” in Ln. 9. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation refers to “program code” stored in the “non-transitory computer readable medium” limitation in Ln. 1, or of different instructions in the “memory device” limitation in Ln. 4. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the said limitations have been interpreted to mean the same “program code” .
Claim 1 recites the limitations “the first device” in Ln. 17. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation refers to the “memory device” in Ln. 1, or being a different “first device”. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the said limitations have been interpreted to mean “a mobile device”.
Claims 2-7 are rejected for incorporating the error(s) of their respective base claims by dependency. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2015/0347455 A1 by Stanger et al. (hereinafter “Stanger”). which is found in the IDS submitted on 02/05/2021

As per Claim 8, Stanger teaches a mobile device for providing dynamic floor guidance in an enclosed closed venue, the device being configured to communicate with a system comprising at least one server and a plurality of networked positioning nodes (Stanger, in Fig. 1 [reproduced here for convenience] & ¶¶16-17, discloses User Device(s) 118 and Servers 102 & 106), the device comprising:
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    830
    653
    media_image1.png
    Greyscale

Stanger’s Fig. 1

a graphical user interface configured for generating a venue map configured to provide interactive guidance to a user (Stanger, in Fig. 3A, Fig. 4 [both figures reproduced here for convenience], ¶¶5-9 &  ¶¶55-68, discloses maps generated using the nested data objects is used by a mobile device to display a location of the mobile device in the venue. Stanger’s Fig. 3A illustrates an exemplary user interface 302 displayed on sampling device 112 for selecting a building to perform location survey using data representing one or more venues. Stanger’s Fig. 4 illustrates a user interface 400 for displaying an estimated location of a user device on user device 118); and


    PNG
    media_image2.png
    782
    656
    media_image2.png
    Greyscale

Stanger’s Fig. 3A


    PNG
    media_image3.png
    738
    583
    media_image3.png
    Greyscale

Stanger’s Fig. 4


a processor configured to send signals to the graphical user interface for generating and updating a display of the venue map based on input provided by the user (Stanger, in Fig. 3A, Fig. 4, ¶¶5-9 &  ¶¶55-68, discloses maps generated using the nested data objects is used by a mobile device to display a location of the mobile device in the venue. Stanger’s Fig. 3A illustrates an exemplary user interface 302 displayed on sampling device 112 for selecting a building [i.e., input provided by the user] to perform location survey using data representing one or more venues. Stanger’s Fig. 4 illustrates a user interface 400 for displaying an estimated location of a user device on user device 118. Stanger, in Fig. 7 [reproduced here for convenience] & ¶[0079], further discloses a block diagram of an exemplary system architecture for implementing the features and operations of FIGS. 1-6. The said Stanger’s architecture 700 includes one or more processors 702 (e.g., dual-core Intel(R) Xeon R. Processors), one or more output devices 704 (e.g., LCD) [graphical user interface], one or more network interfaces 706, one or more input devices 708 (e.g., mouse, keyboard, touch-sensitive display) and one or more computer-readable mediums 712 (e.g., RAM, ROM, SDRAM, hard disk, optical disk, flash memory, etc.). These components can exchange communications and data), 
the processor generating the signals based on a venue map data file (Stanger, in Fig. 7 & ¶82, discloses the survey manager 730 that includes computer instructions when executed cause processor 702 to provide survey instructions and venue data or maps generated based on the venue data to a sampling device and receive survey data from the sampling device), 
wherein the processor is configured to wirelessly receive geolocation data in real-time from the server based on user input and proximity data relative to at least one positioning node (Stanger, in Fig. 7 & ¶82, discloses venue data manager 720 includes computer instructions that, when executed, cause processor 702 to perform operations of receiving and storing Venue data in one or more files, and venue data distributor 740 includes computer instructions that, when executed, cause processor 702 to respond a request from a user device, including sending venue data or maps generated based on the venue data to the requesting mobile device. Stanger, in Fig. 4 [reproduced here for convenience] & ¶¶60-63,  illustrates an exemplary user interface for displaying an estimated location of a user device, wherein user interface 400 is displayed on user device 118 configured to determine an indoor location. An indoor location can be a location where signals from a satellite positioning system, e.g., global positioning system (GPS) are unavailable, not sufficiently accurate, or otherwise undesirable for determining a location. The indoor location is a location in venue that is, for example, a building or a cave. Stanger’s user interface 400 includes a map of at least a portion of the venue, and location indicator 404 overlaid on the map. The map is a map of a building or a level of a building. And generated from venue data stored in file 200 (of FIG. 2). The map is generated by location server 102 or by user device 118, while the location indicator 404 is a marker, e.g., a dot, circle, or pin, that indicates an estimated location of user device 118 in the venue. Stanger’s disclosed location indicator 404 and associated accuracy indicator 406 moves as the estimated location changes, e.g., when user device 118 is carried by a user walking in the venue. As user device 118 moves, location indicator 404 can be associated with heading indicator 408, which is an arrow pointing from location indicator 404 to an estimated heading of user device 118. Stanger’s user device 118 determines the estimated location and estimated heading using measurements of signals received by user device 118 or using signals that are expected to be received but not actually received user device 118. The signals can be radio frequency (RF) signals. The estimated heading may be different from a heading determined using a gyroscope or a magnetometer, e.g., a mechanical or electronic compass, which may be subject to various interference. Stanger’s user device 118 can overlay marker 410 on the map that indicates a heading as determined using the gyroscope or a magnetometer on the map).

    PNG
    media_image4.png
    567
    1045
    media_image4.png
    Greyscale

Stanger’s Fig. 7

Allowable Subject Matter
Examiner notes that claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action.

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance:
The arts of record, especially Stanger (PG Pub. No. US 2015/0347455 A1), do not singularly or in combination disclose the system that “A non-transitory computer readable medium storing program code for generating route guidance data for a physical structure, when placed in communication with a processor, the program code causes the processor to perform operations comprising: storing, in a memory device, physical layout data including a plurality of venue maps associated with one or more spaces of the physical structure, each venue map includes physical layout data for a physical space and, and data representing wayfinding nodes, paths, and landmarks of a physical space, and at least [one] of the plurality of venue maps having at least one anchor point defined from a Bezier curve; executing the programming instructions [i.e., program code] stored in the memory for generating route guidance for the physical structure; receiving, in real-time from a network, location data identifying a current position within the physical structure, receiving the physical layout data associated with the physical structure from the memory device; and generating, in real-time, route guidance data by overlaying onto one or more selected venue maps, the route guidance data showing a travel path between an identified destination and a starting position of the first device [i.e., a mobile device], the route guidance data identifying, based on the physical layout data, a route event including a change in direction of the route and a unique feature of the physical space” as recited in the currently amended independent claim 1.
The uniqueness of the claimed invention is in having an aptly computer readable medium processor for generating route guidance data for a physical structure [i.e., venue], which (1) stores plurality of venue maps that includes at least one anchor point defined from a Bezier curve, (2) receives, in real-time from a network, location data identifying a current position within the physical structure, then (3) generates, in real-time, route guidance data by overlaying onto one or more selected venue maps, the route guidance data showing a travel path between an identified destination and a starting position of the first device [i.e., mobile device], the route guidance data identifying, based on the physical layout data associated with the physical structure from the memory device, a route event including a change in direction of the route and a unique feature of the physical space.
Stanger, being the closest prior art discloses a geographic location determination method involves receiving, by one or more processors, venue data representing a venue, in which the venue data comprises a file including nested data objects that include a venue data object and one or more building data objects. Stanger’s venue data is provided to a device for surveying the venue, for displaying a map of the venue, or for determining a location of the device in the venue. However, there are no teachings in Stanger pertaining to the claimed “storing, in a memory device, physical layout data including a plurality of venue maps associated with one or more spaces of the physical structure, each venue map includes physical layout data for a physical space and, and data representing wayfinding nodes, paths, and landmarks of a physical space, and at least [one] of the plurality of venue maps having at least one anchor point defined from a Bezier curve; executing the programming instructions [i.e., program code] stored in the memory for generating route guidance for the physical structure; receiving, in real-time from a network, location data identifying a current position within the physical structure, receiving the physical layout data associated with the physical structure from the memory device; and generating, in real-time, route guidance data by overlaying onto one or more selected venue maps, the route guidance data showing a travel path between an identified destination and a starting position of the first device [i.e., a mobile device], the route guidance data identifying, based on the physical layout data, a route event including a change in direction of the route and a unique feature of the physical space”. 
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claim 1. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims. Examiner notes that claim 1-7 would only be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Khorashadi et al. (US Patent No. 9,140,559 B2) discloses a system/ method for creating a routing graph based at least partly on building information, which includes relatively low-detail schematics. Khorashadi’s method includes obtaining building information descriptive of at least a portion of a building structure and superimposing a grid of points onto the building information. The disclosed building information is analyzed using the superimposed grid of points by projecting multiple rays from multiple points of the superimposed grid of points, then at least one routing graph is created responsive to the analyzing and based at least in part on the superimposed grid of points and the building information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661